Citation Nr: 1632750	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-28 931	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for asbestos pleural disease to include as secondary to asbestos exposure.

2. Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from April 1969 to February 1973.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi denying entitlement to service connection for the above listed conditions.

Clemons v. Shinseki, 23 Vet. App. 1 (2009), directs VA to construe service connection claims to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Accordingly, the Board has re-characterized the Veteran's COPD and chronic bronchitis claims as one claim of entitlement to service connection for a respiratory disorder to include COPD and chronic bronchitis, to include as secondary to asbestos exposure. 

Finally, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a respiratory disorder to include COPD and chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's asbestos pleural disease is attributable to his active duty service.



CONCLUSION OF LAW

The Veteran's asbestos pleural disease was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for asbestosis pleural disease.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II.	Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Finally, in determining the probative value to be assigned to a medical opinion, the Board must consider the following three factors: (1) whether a medical expert was fully informed of the pertinent factual premises of the case; (2) whether the medical expert provided a fully articulated opinion; and (3) whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to probative weight.  See id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Part III below, will discuss rules of law specific to service connection claims for asbestos pleural disease, and will apply the evidentiary standards above to the Veteran's claim.

I. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

According to VA's M21-1 Adjudication Procedure Manual ("VBA Manual"), clinical diagnosis of asbestosis requires a history of exposure to asbestos and radiographic evidence of parenchymal lung disease.  M21-1, IV.ii.2.C.2.g.  Diagnostic indicators include: (1) dyspnea on exertion; (2) end-respiratory rales over the lower lobes; (3) compensatory emphysema; (3) clubbing of the fingers in the late stages; and (4) pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Id.  Asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies that is commonly found in steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at IV.ii.2.C.2.a.  Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id. at IV.ii.2.C.2.f.   Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at IV.ii.2.C.2.b.  Asbestos-related diseases can be caused by even brief or indirect asbestos exposure.  Id. at IV.ii.2.C.2.c.

1. Evidence and Analysis

As a preliminary matter the Board notes that the Veteran's military occupation specialty (MOS) in service was fireman.  According to the VBA Manual there is a high probability of asbestos exposure related to this MOS.  Id. at IV.ii.1.I.3.c.  Accordingly, the Board finds that there is probative evidence of asbestos exposure during active duty military service.

The Veteran submitted several lay statements on his behalf, including lay statements of several coworkers and an August 2010 statement from the Executive Vice President of the Veteran's current employer, where, based on the Veteran's own statements, he is currently a web-designer and has been since 1975, approximately two years after service.  In this statement the Executive Vice President of the Veteran's employer confirms his employment since 1975, and indicates that she has been associated with the company since 1976 and is familiar with the history and operations of the company.  She further indicates that the manufacturing facilities of that company have never contained asbestos in insulation or other building materials, asbestos is not a raw material of, or in supply for, the manufacturing process, and no employee or former employee has ever made a claim for any type of asbestos related illness or injury since the company was founded in 1940.  Additionally, September 2009 lay statements by K.F. and L.C., co-workers of the Veteran, indicate that the while the Veteran has typically been healthy and active, over the past year he has begun coughing and appears sapped of energy.  K.F. indicates work history with the Veteran for 19 years, and L.C. indicates work history with the Veteran for 34 years.  

Additionally, the Veteran submitted a July 2009 lay statement describing his duties as a fireman in detail.  Most of these duties pertained to cleaning and maintenance of the boiler in the USS Macdonough's boiler room; all piping and boilers on the ship were insulated with asbestos.  He further indicated that while the ship was dry-docked for refitting and repairs in the Charleston Naval Shipyard, these repairs included new steam-lines and boilers that had to be reinsulated with asbestos installation.  Finally, the Veteran explained that the USS Macdonough was involved in a "shakedown" cruise which involved the completed of high-speed maneuvering, and testing all offensive and defensive weapons.  These circumstances caused excessive vibrations throughout the ship to the point where the boiler room was "snowing" asbestos, and the Veteran worked in the boiler room throughout this time period.  This lay statement was corroborated by several buddy lay statements of other servicemembers who served on the USS Macdonough at the same time as the Veteran.

As for the Veteran's post-service treatment records, the Veteran was diagnosed with cigarette addiction in May 2009 by Dr. C.W.  In June 2009 Dr. D.C. diagnosed the Veteran with COPD, chronic bronchitis, and asbestos pleural disease.  In doing so he noted that pulmonary auscultation revealed abnormalities and a decrease in breath sounds was heard.  A diagnosis of asbestosis was characterized as questionable, with a note to rule out bronchogenic carcinoma (lung cancer) due to history of asbestos exposure and smoking.  A high resolution computerized tomography (CT) scan in June 2009 indicated diagnostic findings most compatible with severe asbestos-related pleural disease, but no specific CT evidence of asbestosis or other underlying interstitial lung disease.  Extensive calcified pleural plaque was noted to be present bilaterally and asymmetrically, with the right lung containing more pleural plaque than the left.  

Additionally a December 2009 pulmonology consultation at the Memphis VA Medical Center (VAMC) reveals that the Veteran reported there with a history of progressive dyspnea with exertion over the past year to year and a half. The Veteran reported that he first noticed dyspnea with exertion while doing fairly intense yard work but now experienced dyspnea while just taking a shower, and a productive cough over the same amount of time that was worse in the morning when he first woke up.  He further reported being told that he has COPD/bronchitis and began taking Advair and Albuterol 4 months earlier with some improvement in his symptoms.  He reported only using his Advair once daily at night time and using Albuterol two to three times while at work, and three to four times at home at night and in the morning.  Pulmonary function tests revealed a moderate obstructive pattern, with improvement after bronchodilators.  A chest X-ray revealed pleural thickening with bibasilar parenchymal changes and no obvious masses appreciated.  This history of dyspnea on exertion and his pulmonary functions tests were noted to be indicative of an "obstructive process" and history of asbestos exposure.  Chest X-ray impressions were interpreted as follows: (1) right-sided pleural and lung parenchymal scarring at mid and lower lung; (2) a suggestion of small calcification at the pleural surface of the diaphragm and possibly at the lateral pleural surface; and (3) findings that may suggest prior infectious process or asbestos exposure.  Additionally mild hyper-expansion of the lungs suggestive of COPD was noted.  

A follow up chest CT scan was completed at the Memphis VAMC in January 2010 that revealed the presence of extensive pleural calcifications particularly on the right.  There were also pleural calcifications in the mid zone of the left lung anteriorly.  These pleural calcifications were noted to be compatible with a history of prior asbestos exposure, but there were no pleural masses consistent with mesothelioma, a potentially cancerous lung condition that can be caused by asbestosis.  A follow up CT scan was recommended in one year, unless additional clinical symptoms of mesothelioma presented sooner.  Moderate bronchial wall thickening consistent with either chronic cigarette use or reactive airways change was also noted.  Prior smoking history of 1 pack per day for 14 years noted, as well as an improvement with symptoms since using salmeterol and mometasone.

Finally, there are two private etiology opinions, and one VA examination of record.  A September 2009 opinion by Dr. G.S., the Veteran's treating pulmonologist states: "in my medical opinion it is as likely as not that this patient's asbestos exposure caused his medical condition of pleural disease."  A second September etiology opinion by the Veteran's primary care physician of 34 years, Dr. C.W., states that the Veteran suffers from chronic bronchitis and COPD, and that he underwent a CT scan in June 2009 which demonstrated calcified pleural plaque of the lungs bilaterally, determined by a radiologist to be most compatible with severe asbestos related pleural disease.  This examiner diagnosed the Veteran with COPD, chronic bronchitis, and asbestosis pleural disease, all secondary to asbestos exposure, and opined that it was at least as likely as not that asbestos exposure could have been responsible for these medical conditions.  

A January 2010 VA examination report that did not provide an etiology opinion within a 50 percent or greater probability noted a medical history of progressive dyspnea on exertion that appears to improve with treatment from bronchodilations.  A history of GERD, anxiety/depression, borderline hypertension and allergic rhinitis was noted, as well as the lack of family history of lung disease.  The Veteran was noted to be a pack per day smoker for 16 years who had only previously quit in the prior four months.  The Veteran was noted to deny the presence of mold in his house, and own an "outside" cat.  The Veteran's history of working the boiler room of a United States Navy ship was noted from April 1969 to February 1972, working twelve hours a day with reported asbestos exposure.  The Veteran also reported office work in advertising and computers since 1975.  Pulmonary function tests revealed an FEV1/FVC ratio of 52%, increasing to 54% post bronchodilation.  The Veteran was diagnosed with dyspnea on exertion most likely secondary to moderate COPD plus or minus reactive airways disease such as asthma, and was noted to have "asbestos exposure without any clinical or radiographic evidence of asbestosis or malignancies."  For that reason the examiner found that the Veteran's dyspnea was unlikely to be caused by asbestos exposure.  This examiner did not address any of the Veteran's prior CT scans and X-rays demonstrating pleural plaques consistent with asbestos-related pleural disease, or the two private etiology opinions of record.

Before beginning its analysis, the Board reiterates that there is substantial probative evidence presented by both the Veteran's credible and competent lay statements and his personnel records that he was exposed to asbestos during active duty service.

Addressing the first element of service connection, the Board finds that notwithstanding the January 2010 VA examiner's finding that there is no clinical or radiographic evidence of asbestos-related disease, there is significant probative evidence of record to the contrary in the Veteran's post-service treatment records, and as presented by two etiology opinions presented by his private treating physicians.  Accordingly, the Board finds that the January 2010 VA examiner's findings are of no probative value as they directly contradict several post-service treatment records.  By contrast the Board finds that the Veteran's post-service treatment records present several radiographic diagnostic tests, either by X-ray or CT scan indicating that the Veteran has pleural plaques and exertional dyspnea consistent with asbestos-related pleural disease.  Moreover, although the two private etiology opinions do not specifically discuss the Veteran's service treatment and personnel records and the opinion by Dr. G.S. does not provide a medical rationale, both opinions are supported or corroborated by several post-service treatment records and diagnostic findings, and are provided by the Veteran's treating physicians.  Accordingly, by contrast, the Board finds that these opinions are entitled to some probative weight.  Finally, the Board notes that asbestosis is defined as "a form of pneumoconiosis caused by the inhaling of asbestos fibers, marked by interstitial fibrosis of the lung varying in extent from minor involvement of the basal areas to extensive scarring" and "is associated with pleural mesothelioma and bronchogenic carcinoma.   Dorland's Illustrated Medical Dictionary, 162 (32nd ed. 2012).  As such, the Board finds that there is sufficient evidence of record establishing that the Veteran has a current diagnosis of asbestos-related pleural disease.

The Board's previous finding of asbestos exposure is, in combination with the Veteran's credible and competent lay statements of record regarding his in service work duties, sufficient to meet the second element of service connection.  In so finding, the Board notes that the Veteran's lay statement of in-service work duties as a fireman are competent and credible because it does not require any medical expertise and it pertains to factual circumstances that are directly within the Veteran's capacity to observe, and they are corroborated by several lay statements submitted by fellow service-members that served aboard the USS Macdonough with the Veteran.

Finally, the Board also finds that there is probative medical evidence of asbestos-related pleural disease, as presented by the several radiographic findings of the Veteran's post-service treatment records and the private etiology opinions submitted by his treating physicians.  Accordingly, the Board finds that the evidence in support of and against a finding of medical nexus is at least equal.  As such entitlement to service connection for asbestos-related pleural disease is warranted here.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


ORDER

Entitlement to service connection for asbestos-related pleural disease is granted.


REMAND

As noted above Dr. C.W., the Veteran's primary care physician of 34 years provided a positive etiology opinion regarding all of the Veteran's respiratory disorders in September 2009.  More specifically, he opined that it was "at least as likely as not" that the Veteran's documented history of "service related asbestos exposure can have been responsible for the Veteran's [chronic bronchitis and COPD]."  However, this etiology opinion failed to address the Veteran's smoking history as chronicled in his post-service treatment records, and it did not discuss whether the Veteran's current respiratory symptoms were attributable to his COPD and chronic bronchitis, or his asbestos-related pleural disease, which was diagnosed by a radiologist who indicated that the Veteran's CT scan results were "most compatible with severe asbestos related pleural disease."  Additionally, as previously discussed the January 2010 VA examination report was based on inaccurate factual premises with regard to the Veteran's medical history, and etiology opinions were not provided with respect to the Veteran's COPD and chronic bronchitis diagnoses, despite the fact that several VA treatment records appear to indicate that there is a positive relationship between the Veteran's COPD and his smoking history.  Accordingly, remand of the claim is required for provision of a probative VA etiology opinion.  

Moreover, a review of the Veteran's post-service treatment records reveal that he is receiving treatment for his respiratory conditions at the Memphis VAMC.  Accordingly, on remand the Veteran's claims file should be updated with the Veteran's most current treatment records from 2010 onwards, consistent with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Memphis VAMC treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Obtain a medical opinion from an appropriate clinician to determine the etiology of the Veteran's COPD and chronic bronchitis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  An in-person examination is only required if the examiner indicates that such an examination is necessary in order to provide the requested opinion.

a. After review a careful review of the record, the examiner is request to address the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the COPD and/or chronic bronchitis began during active service; (2) is related to an incident of service; or (3) was directly caused in-service asbestos exposure; and,
ii. Whether it is at least as likely as not that: (1) COPD and/or chronic bronchitis are either proximately due to, or (2) aggravated (permanently worsened) by the Veteran's service-connected asbestos-related pleural disease.  

1. For the purposes of providing this opinion the examiner is advised to accept as true that the Veteran was exposed to asbestos in service.

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the remaining issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


